DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: in line 3 of [0010], the term “polyectrolyte” should be “polyelectrolyte”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 2, the term “polyectrolyte” should be “polyelectrolyte”.  
In claim 9, lines 2-3, the term “cyclic vinyl” does not make sense.  In view of the disclosure of the specification, it is suggested to replace “cyclic vinyl” with “cycloalkene”.  More importantly, the whole claim does not have a sensible logical flow; therefore, it is further suggested to amend the claim as the following to provide good logical flow:
“ A method for preparing an anion-exchange membrane comprising:
performing a catalyzed click reaction to attach a cobaltocenium onto a cycloalkene monomer to provide a cycloalkene attached to the cobaltocenium with a triazole linker group;
performing ring opening metathesis polymerization of the cycloalkene and the cobaltocenium containing cycloalkene to provide a cobaltocenium containing copolymer;
performing backbone hydrogenation of the cobaltocenium containing copolymer to form a hydrogenated cobaltocenium containing copolymer; and
producing a polyethylene-like framework with alkaline-stable cobaltocenium cation for ion transport from the cobaltocenium containing copolymer.”
In claim 12, replace “cyclic vinyl” with “cycloalkene”.  
In claim 15, (i)  the terms “Grubbs II” and “Tosyl hydrozide” lack definitions, and (ii) symbols “x” and “Y” are not defined. Note, “Tosyl” could be abbreviation for “Toluene sulfonyl”; however, such is not disclosed in the Specification.  Clarification and correction are requested.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no 
longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a 
double patenting rejection based upon 35 U.S.C. 101.
Claims 1-14 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-14 of prior U.S. Patent No. 10,940,441. This is a statutory double patenting rejection.
Allowable Subject Matter
Prior art such as Zhang et al. (Angew. Chem. Int.  Ed.  2013, 52, 13387-13391) and Wei et al. (Polym. Chem. 2014, 5, 6480-6488) teach cobaltocenium-containing polymers.  However, the cited prior art does not teach or reasonably suggest the cobaltocenium-containing polymer of the instant claims, wherein the cobaltocenium is attached to the polyethylene backbone through triazole linker.  Therefore, the subject matter of the instant claims are deemed novel and nonobvious over the cited prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C CAIXIA LU
Primary Examiner
Art Unit 1763



/Caixia Lu/Primary Examiner, Art Unit 1763